IN THE SUPREME COURT OF THE STATE OF NEVADA


                        IN THE MATTER OF THE                                      No. 84940
                        RESIGNATION OF KATERI
                        CARRAHER, BAR NO. 3320.


                                                                                    JUL 13 2027




                                  ORDER GRANTING PETITION FOR RESIGNATION
                                       This is a joint petition by the State Bar of Nevada and attorney
                        Kateri Carraher for her resignation from the Nevada bar.
                                       SCR 98(5) provides that Nevada attorneys who are not actively
                        practicing law in this state may resign from the state bar if certain
                        conditions are met. The petition includes statements from state bar staff
                        confirming that no disciplinary, fee dispute arbitration, or client security
                        fund matters are pending against Carraher; and that she is current on all
                        membership fee payments and other financial commitments relating to her
                        practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                       Bar counsel has recommended that the resignation be
                        approved, and the Board of Governors has approved the application for
                        resignation.      See SCR 98(5)(a)(2).     Carraher acknowledges that her
                        resignation is irrevocable and that the state bar retains continuing
                        jurisdiction with respect to matters involving a past member's conduct prior
                        to resignation. See SCR 98(5)(c)-(d). Finally, Carraher has submitted an
                        affidavit of compliance with SCR 115. See SCR 98(5)(e).



SUPREME COURT
        OF
     NEVADA


(0) 1947A    4416!)10
                                                                                          - 1i2iO   f
                            The   petition   satisfies the     requirements of SCR 98(5).
                Accordingly, we approve attorney Kateri Carraher's resignation.      SCR

                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                       Ar.




                cc:   Bar Counsel, State Bar of Nevada
                      Kateri Carraher
                      Executive Director
                      Admissions Office, United States Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                     2
10) 1947A